192 F.2d 1021
Lyle S. VAN ANTWERP, Appellant,v.Giles KAVANAGH, Collector of Internal Revenue for the District of Michigan, Appellee.
No. 11357.
United States Court of Appeals Sixth Circuit.
December 13, 1951.

Appeal from the United States District Court for the Eastern District of Michigan at Detroit; Theodore Levin, Judge.
Lyle S. Van Antwerp, pro per.
Edward T. Kane, Theron L. Caudle, Charles Oliphant, Ellis N. Slack and C. Moxley Featherston, Washington, D. C., for appellee.
Before HICKS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel for the government, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and the same is hereby affirmed for the reasons set forth in the findings of fact and conclusions of law of the District Court.